FILED
                             NOT FOR PUBLICATION                            JAN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ENRIQUE HUERTA-                             No. 08-74320
VILLANUEVA,
                                                 Agency No. A097-856-023
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       Jose Enrique Huerta-Villanueva, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his appeal from an immigration judge’s removal order and denying his motion to

remand. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of motions to remand, Malhi v. INS, 336 F.3d 989, 993 (9th

Cir. 2003), and we deny the petition for review.

      Huerta-Villanueva has waived any challenge to the agency’s determination

that he failed to establish eligibility for cancellation of removal. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      The BIA did not abuse its discretion in denying Huerta-Villanueva’s motion

to remand because he failed to present material, previously unavailable evidence of

changed circumstances in Mexico, see 8 C.F.R. § 1003.2(c), and he failed to

establish prima facie eligibility for relief under the Convention Against Torture,

see Azanor v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004) (“To qualify for

reopening under the Torture Convention, an alien must establish a prima facie case

that ‘it is more likely than not that. . . she would be tortured if removed to the

proposed country of removal.’”).

      PETITION FOR REVIEW DENIED.




                                            2                                        08-74320